             Case 2:20-cv-01761-JAM-AC Document 16 Filed 04/16/21 Page 1 of 4


 1   COLIN P. CALVERT, SBN 275195
     E-Mail ccalvert@fisherphillips.com
 2   FISHER & PHILLIPS LLP
     2050 Main Street, Suite 1000
 3   Irvine, California 92614
     Telephone: (949) 851-2424
 4   Facsimile: (949) 851-0152

 5   KEVIN L. QUAN, SBN 317798
     E-Mail: kquan@fisherphillips.com
 6   One Embarcadero Center, Suite 2050
     San Francisco, CA 94111
 7   Telephone: (415) 490-9000
     Facsimile: (415) 490-9001
 8
     Attorneys for Defendant
 9   GOYARD SF, LLC

10

11   THIAGO M. COELHO
     thiago@wilshirelawfirm.com
12   JASMINE BEHROOZAN
     jasmine@wilshirelawfirm.com
13   WILSHIRE LAW FIRM, PLC
     3055 Wilshire Blvd., 12th Floor
14   Los Angeles, California 90010
     Telephone: (213) 381-9988
15   Facsimile: (213) 381-9989

16   Attorney for Plaintiff
     VALERIE BROOKS and the PUTATIVE CLASS
17

18                                      UNITED STATES DISTRICT COURT

19                   EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO COURTHOUSE

20

21   VALERIE BROOKS, individually and on           Case No: 2:20-cv-01761-JAM-AC
     behalf of all others similarly situated,
22
                           Plaintiff,              AMENDED JOINT STIPULATION
23                                                 TO CONTINUE PLAINTIFF
             v.                                    VALERIE BROOKS’ MOTION TO
24                                                 STRIKE AFFIRMATIVE DEFENSES
     GOYARD SF, LLC., a Delaware limited           NOS. 1-3 AND 5-20 IN DEFENDANT
25   liability company; and DOES 1 to 10,          GOYARD SF, LLC.’S ANSWER
     inclusive,
26
                           Defendants.
27                                                 Complaint Filed: August 31, 2020
                                                   Trial Date:      None Set
28
                                                     1
         AMENDED JOINT STIPULATION TO CONTINUE HEARING ON PLAINTIFF'S MOTION TO STRIKE AFFIRMATIVE
                                             DEFENSES; ORDER
     FP 40337182.1
               Case 2:20-cv-01761-JAM-AC Document 16 Filed 04/16/21 Page 2 of 4


 1             Pursuant to Local Rule 230(f), Plaintiff Valerie Brooks (“Plaintiff”) and Defendant Goyard SF,

 2   LLC (“Defendant”), by and through their counsel, hereby stipulate to, and respectfully apply to the Court

 3   for an order continuing the May 4, 2021 hearing regarding Plaintiff’s Motion to Strike Affirmative

 4   Defenses until June 8, 2021. Additionally, the parties also apply to the Court for an order continuing the

 5   filing dates for the Opposition briefs and Reply briefs due on April 20, 2021 and April 27, 2021

 6   respectively.

 7             WHEREAS, on August 31, 2020, Plaintiff filed her Class Action Complaint (“Complaint”)

 8   against Defendant;

 9             WHEREAS, on December 30, 2020, Plaintiff filed her Motion to Strike Affirmative Defenses

10   (“Motion to Strike”);

11             WHEREAS, the parties are currently engaged in ongoing settlement negotiations and the parties

12   seek additional time to further evaluate the prospects for early resolution, which would conserve party

13   and judicial resources;

14             WHEREAS, the parties have conferred and agreed that a continuance of Plaintiff’s Motion to

15   Strike hearing until June 8, 2021 will benefit both parties and preserve this Court’s judicial resources;

16             NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and through the

17   undersigned counsel as follows:

18             1.     The Parties agree to continue Plaintiff’s Motion to Strike hearing from May 4, 2021 to

19                    June 8, 2021;

20             2.     Defendant’s deadline to file and serve its Opposition papers shall be continued from April

21                    20, 2021 to May 25, 2021;

22             3.     Plaintiff’s deadline to file and serve its Reply papers shall be continued from April 27,

23                    2021 to June 1, 2021.

24   IT IS SO STIPULATED.

25   / //

26   ///

27   ///

28   ///
                                                          2
            AMENDED JOINT STIPULATION TO CONTINUE HEARING ON PLAINTIFF'S MOTION TO STRIKE AFFIRMATIVE
                                                DEFENSES; ORDER
     FP 40337182.1
              Case 2:20-cv-01761-JAM-AC Document 16 Filed 04/16/21 Page 3 of 4


 1   Dated: April 15, 2021                                      WILSHIRE LAW FIRM

 2
                                                                /s/ Thiago M. Coelho
 3                                                              Thiago M. Coelho
 4                                                              Jasmine Behroozan
                                                                Attorney for Plaintiff and
 5                                                              Proposed Class

 6

 7

 8

 9

10   Dated: April 15, 2021                                      FISHER & PHILLIPS LLP
11

12
                                                                /s/ Kevin L. Quan
13                                                              Colin P. Calvert
                                                                Kevin L. Quan
14                                                              Attorneys for Defendant
15

16                                          FILER’S ATTESTATION
17   ** Filer attests that all other signatories listed, and on whose behalf the filing is submitted, concur in
18   the filing’s content and have authorized the filing.
19   Dated: April 15, 2021                                      /s/ Kevin L. Quan
                                                                Kevin L. Quan
20

21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                            3
           AMENDED JOINT STIPULATION TO CONTINUE HEARING ON PLAINTIFF'S MOTION TO STRIKE AFFIRMATIVE
                                               DEFENSES; ORDER
     FP 40337182.1
             Case 2:20-cv-01761-JAM-AC Document 16 Filed 04/16/21 Page 4 of 4


 1                                                   ORDER

 2           The Court, having reviewed the Amended Joint Stipulation of the Parties and finding good

 3   cause, hereby issues an Order to:

 4           1.      Continue the hearing on Plaintiff Valerie Brooks’ Motion to Strike Affirmative

 5                   Defenses from May 4, 2021 to June 8, 2021;

 6           2.      Continue Defendant’s deadline to file and serve its Opposition papers from April 20,

 7                   2021 to May 25, 2021;

 8           3.      Continue Plaintiff’s deadline to file and serve its Reply papers from April 27, 2021 to

 9                   June 1, 2021.

10   IT IS SO ORDERED.

11
     Dated: April 15, 2021                                   /s/ John A. Mendez
12
                                                             THE HONORABLE JOHN A. MENDEZ
13                                                           UNITED STATES DISTRICT COURT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         4
         AMENDED JOINT STIPULATION TO CONTINUE HEARING ON PLAINTIFF'S MOTION TO STRIKE AFFIRMATIVE
                                             DEFENSES; ORDER
     FP 40337182.1
